Citation Nr: 0010106	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  97-14 834	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for status post 
partial medial and lateral meniscectomy of the right knee, 
with a ruptured anterior collateral ligament, currently rated 
as 10 percent disabling.  

2.  Entitlement to an increased rating for status post 
partial medial and lateral meniscectomy of the left knee, 
with an anterior collateral ligament repair, currently rated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the 
United States


INTRODUCTION

The veteran had over 20 years of active duty prior to his 
retirement at the end of September 1992.  This matter comes 
to the Board of Veterans' Appeals (Board) from a June 1998 
rating decision of the Department of Veterans Affairs (VA) 
Montgomery, Alabama Regional Office (RO), in which the RO 
confirmed longstanding noncompensable evaluations for 
bilateral knee disability.  In a December 1998 rating action, 
the evaluations for each knee disability were increased to 10 
percent, effective from December 1998.  

This claim was initially developed on the issue of service 
connection for arthritis of the left knee.  The December 1998 
rating action granted service connection for this disability 
and it is no longer in appeal status.  


REMAND

Review of the record reflects that in September 1998 the 
veteran requested a personal hearing before a Board Member in 
a VA Form 9, which addressed matters related to the issue on 
appeal.  The following month, the veteran, in response to an 
inquiry from the RO, declined a video hearing and indicated a 
preference to wait for a visit by a member of the Board.  The 
record does not reflect that the veteran has been provided a 
hearing before a Board Member or that he has expressed a 
desire to cancel his request to participate at a Board 
hearing. 

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1999).  Pursuant to 38 C.F.R. § 20.700 (1999), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.

Under the circumstances, the Board remands this case to the 
RO for the following action:

The veteran should be scheduled to appear 
at a personal hearing before a member of 
the Board sitting at the RO as soon as it 
may be feasible.  

The purpose of this remand is to ensure due process of law.  
No action by the veteran is required, until he is so 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




_____________________________________
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

 

